DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Such that there needs to be a relationship/connection recited between the presently recited “an artificial intelligence engine for performing operations …” and the processor/system/memory recited in each of independent claims 1, 8, and 15.
Also, since Claims 1 and 8 are not system/apparatus claims, it is vague and indefinite to recite the element “an artificial intelligence engine” in the body of the respective claims.
Further, regarding Claims 1 and 8, it is vague and indefinite and inconsistent to recite “executed on a processor” and then recite “an artificial intelligence engine for performing operations …”.  The claims need to be consistent with respect to which element(s) is actually performing the steps/operations.
Claims 2-7, 9-14, and 16-20 depend on respective independent claims 1, 8, and 15.
Claims 1-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Such that the independent claims now recite the step/operation of determining a predicted human expertise on average by collectively assessing (only) the human expertise matrix.  The claims need to recite a relationship/connection with “a predicted NPS” and “a predicted category” that have been determined in the previous step of the respective independent claims.
Claims 2-7, 9-14, and 16-20 depend on respective independent claims 1, 8, and 15.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s amendments and remarks, filed May 11, 2022, with respect to the rejection(s) of claim(s) 1-20 applied in the previous Office action have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made.  Attempt was made to resolve the new ground(s) of rejection applied in the present Office action with Mr. Theodosios Kountotsis (Reg. No. 54,238), however, it was agreed that a Final Office action would be issued (present Office action).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner can normally be reached IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
June 18, 2022